Exhibit 10.1

IRIDIUM COMMUNICATIONS INC.

2013 EXECUTIVE CASH PERFORMANCE BONUS PLAN

1. Purpose. As part of its executive compensation program, Iridium
Communications Inc. (the “Company”) has designed this 2013 Executive Cash
Performance Bonus Plan (the “Bonus Plan”) for the 2013 calendar year. The Bonus
Plan operates under, and is part of, the 2012 Iridium Communications Inc. Equity
Incentive Plan (the “2012 Plan”), which has been approved by the Board and the
Company’s stockholders. The Bonus Plan provides Participants with cash incentive
awards based on the achievement of objectively determinable performance goals.
The Bonus Plan is intended to permit the payment of bonuses that may qualify as
Performance-Based Compensation.

2. Definitions. Defined terms not explicitly defined in the Bonus Plan but
defined in the 2012 Plan shall have the same definitions as in the 2012 Plan.

(a) “Base Salary” means the base salary earned by the Participant during the
Performance Period. Such Base Salary shall be before both (i) deductions for
taxes or benefits, and (ii) deferrals of compensation pursuant to
Company-sponsored plans.

(b) “Bonus Award” means, with respect to each Participant, the award determined
pursuant to Section 5(g) below, which is subject to the Committee’s authority
under Section 5(g) to eliminate or reduce the Bonus Award otherwise payable
based on the Personal Performance Factor.

(c) “Bonus Pool” means, with respect to a Performance Period, the bonus pool
established under the Bonus Plan for the payment of Bonus Awards to
Participants.

(d) “Committee” means the Compensation Committee of the Board (or a subcommittee
thereof), or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated power to act under or pursuant
to the provisions of the 2012 Plan; provided, however, that with respect to
payments under the Bonus Plan intended to qualify as Performance-Based
Compensation, the Committee shall consist, to the extent required by
Section 162(m), solely of two or more members of the Board who qualify as
“outside directors” within the meaning of Section 162(m).

(e) “Corporate Bonus Pool Factor” means, with respect to a Performance Period,
the percentage determined by the Committee based on the Company’s achievement of
the Performance Goals during the Performance Period.

(f) “Maximum Bonus Award” means, as to any Participant for the Performance
Period, the maximum award that may be granted to the Participant under the Bonus
Plan. In no event may the Maximum Bonus Award paid in respect of a calendar year
exceed $2 million.

(g) “Participant” means an eligible officer selected by the Committee, in its
sole discretion, to participate in the Bonus Plan.



--------------------------------------------------------------------------------

(h) “Payout Determination Date” means the date upon which the Committee
determines the amounts payable pursuant to the Target Bonus Award with respect
to the completed Performance Period, in accordance with Section 5(g).

(i) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

(j) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee, in its sole discretion, to be applicable to a Participant with
respect to a Bonus Award as set forth in Section 13(mm) of the 2012 Plan. The
criteria set forth in Section 13(mm) of the 2012 Plan may relate to the Company,
one or more of its Affiliates or one or more of its or their divisions or units,
or any combination of the foregoing, and may be applied on an absolute basis
and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m), the Performance Goals may be calculated
in respect of Performance-Based Compensation without regard to extraordinary
items.

(k) “Performance Period” means the 2013 calendar year.

(l) “Personal Performance Factor” means, with respect to the Performance Period,
the percentage determined by the Committee based on the Participant’s personal
performance during the Performance Period.

(m) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as such Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

(n) “Target Bonus Award” means the target award payable under the Bonus Plan to
a Participant for the Performance Period, as determined by the Committee in
accordance with Section 5(c).

(o) “Target Determination Cutoff Date” means the latest possible date that will
not jeopardize a Target Bonus Award’s qualification as Performance-Based
Compensation.

(p) “Target Determination Date” means the date or dates upon which the Committee
sets the Performance Goals and each Participant’s Target Bonus Award with
respect to the Performance Period, in accordance with Sections 5(b) and 5(c).

3. Plan Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Bonus Plan. Subject to
the limitations on Committee discretion imposed under Section 162(m), the
Committee shall have such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following powers and
duties, but subject to the terms of the Bonus Plan:

 

2



--------------------------------------------------------------------------------

(i) authority to adopt Performance Goals and Target Bonus Awards under the Bonus
Plan for the Performance Period on or prior to the Target Determination Cutoff
Date;

(ii) authority to determine eligibility and the amount, manner and time of
payment of any Bonus Awards hereunder, including authority to exercise negative
discretion in reducing any Maximum Bonus Award;

(iii) authority to construe and interpret the terms of the Bonus Plan;

(iv) authority to prescribe forms and procedures for purposes of Bonus Plan
participation and distribution of Bonus Awards; and

(v) authority to adopt rules, regulations and bylaws and to take such actions as
it deems necessary or desirable for the proper administration of the Bonus Plan.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan or the 2012 Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

4. Eligibility. Participation in the Bonus Plan is at the discretion of the
Committee. Officers of the Company who are regularly employed (full or part
time) during the Performance Period at the level of Executive Vice President or
above and who are subject to Section 16 of the Securities Exchange Act of 1934,
are eligible to participate in the Bonus Plan. If an officer is hired after the
beginning of the Performance Period the Committee shall have the discretion to
determine whether such officer should be eligible to participate in Bonus Plan.
If the Participant’s Bonus Plan target percent changes during the Performance
Period, the officer’s Target Bonus Award will be pro-rated based on those
adjusted figures as follows: the Target Bonus Award will be based on the number
of days in the Performance Period with the former Bonus Plan annual bonus target
percent and the number of days in the Performance Period with the new Bonus Plan
annual target percent. A Participant must be employed through the payment date
to earn any award under this Plan; if the Participant’s employment terminates
before the payment date of any Bonus Award, the Participant will not be eligible
to receive a Bonus Award, or any portion of a Bonus Award, except as provided in
an applicable severance plan or in an individual employment or retention
agreement with such Participant. If a Participant is on a leave of absence for a
portion of the Performance Period, the Participant will be eligible for a Bonus
Award under the Bonus Plan based on actual salary earned during the Performance
Period (exclusive of any salary replacement benefits paid during the leave via
insurance).

5. How the Bonus Plan Works.

(a) Bonus Plan Components. The Bonus Plan components are: (i) the Performance
Goals; (ii) Corporate Bonus Pool Factor; (iii) the Target Bonus Award; (iv) the
Maximum Bonus Award; (v) the Bonus Pool; (vi) the Personal Performance Factor;
and (vii) the Bonus Award.

(b) Performance Goal Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing on or prior to the Target Determination Cutoff Date, and the
achievement of such Performance Goals shall be substantially uncertain at such
time.

 

3



--------------------------------------------------------------------------------

(c) Target Bonus Award. On the Target Determination Date, the Committee, in its
sole discretion, shall designate a Target Bonus Award for each Participant. Each
Participant’s Target Bonus Award shall be set forth in writing on or prior to
the Target Determination Cutoff Date. The Participant’s Bonus Award is
calculated, in part (as further described below), by reference to his or her
Target Bonus Award. The Target Bonus Award equals the product of the annual
bonus target percent and the Base Salary. For example, an Executive Vice
President whose annual bonus target percent is 50% and whose Base Salary is
$200,000 would have his or her Bonus Award calculated by reference to a Target
Bonus Award of $100,000 ($200,000 x 50%).

(d) Maximum Bonus Award. Subject to Section 2(e) above, the Maximum Bonus Award
that may be earned by a Participant is 200% of his or her Target Bonus Award.

(e) Funding the Bonus Plan. On the Payout Determination Date, the Committee, in
its sole discretion, shall determine and certify in writing (which may be by
approval of the minutes in which the certification was made) the Company’s level
of achievement of the Performance Goals for the Performance Period and the
resulting Corporate Bonus Pool Factor. On the Payout Determination Date, the
Committee shall calculate the Bonus Pool, which shall equal, in dollars, the
product of (i) the sum of all Participants’ Target Bonus Awards and (ii) the
Corporate Bonus Pool Factor. In no event will the Bonus Pool exceed the sum of
the Maximum Bonus Awards for all Participants. The Committee shall allocate the
Bonus Pool to Participants based on each Participant’s Personal Performance
Factor in accordance with Sections 5(f) and 5(g), and the Company is under no
obligation to pay out in Bonus Awards the entire Bonus Pool.

(f) Personal Performance Factor. On the Payout Determination Date, the
Committee, in its sole discretion, shall determine a Personal Performance Factor
for each Participant ranging from 0% to 100%, which may be applied to reduce,
but not increase, a Participant’s Bonus Award. A Participant’s Personal
Performance Factor may be based upon the Committee’s assessment of the
Participant’s performance against personal goals during the Performance Period
that are established and reviewed in connection with the Company’s annual review
process, or any additional factors the Committee considers relevant.

(g) Determination of the Bonus Award. On the Payout Determination Date, the
Committee, in its sole discretion, will determine the actual Bonus Award earned
by each Participant by multiplying (i) the Participant’s Target Bonus Award by
(ii) the Corporate Bonus Pool Factor and by (iii) the Participant’s Personal
Performance Factor. For example, assuming a Participant’s Target Bonus Award
equals $100,000, the Corporate Bonus Pool Factor equals 120% and the
Participant’s Personal Performance Factor equals 100%, the Participant’s Actual
Bonus Award would be $120,000 ($100,000 x 120% x 100%).

6. Bonus Award Payment.

(a) Right to Receive Payment. Each Bonus Award under the Bonus Plan shall be
paid solely from the general assets of the Company. Nothing in the Bonus Plan
shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.

 

4



--------------------------------------------------------------------------------

(b) Form of Distributions. The Company shall distribute all Bonus Awards to the
Participants in cash. All payments under this Bonus Plan will be subject to
applicable tax withholdings.

(c) Timing of Distributions. Subject to Sections 4 and 6(d), the Company shall
distribute amounts payable to Participants as soon as is practicable following
the Payout Determination Date for the Performance Period, but in no event later
than the 15th day of the third calendar month after the end of the calendar year
in which the Participant’s Bonus Award is no longer subject to a substantial
risk of forfeiture, within the meaning of Treasury Regulation
Section 1.409A-1(d). Payments under this Plan shall be made in a manner that
complies with Treasury Regulation Section 1.409A-1(b)(4) and this Plan shall be
construed in accordance with such provision.

(d) Deferral. The Committee may defer payment of Bonus Awards, or any portion
thereof, to Participants in accordance with Section 409A of the Code as the
Committee, in its sole discretion, determines to be necessary or desirable to
preserve the deductibility of such amounts under Section 162(m). In addition,
the Committee, in its sole discretion, may permit a Participant to defer receipt
of the payment of cash that would otherwise be delivered to a Participant under
the Bonus Plan. Any such deferral elections shall comply with the requirements
of Section 409A of the Code, and shall be subject to such rules and procedures
as shall be determined by the Committee in its sole discretion.

7. Amendment and Termination of the Bonus Plan. The Committee may amend, modify,
suspend or terminate the Bonus Plan, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Bonus Plan or in
any Bonus Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made that would (i) increase
the amount of compensation payable pursuant to such Bonus Award, or (ii) cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation. To the extent necessary or advisable under
applicable law, including Section 162(m), Bonus Plan amendments shall be subject
to stockholder approval. At no time before the actual distribution of funds to
Participants under the Bonus Plan shall any Participant accrue any vested
interest or right whatsoever under the Bonus Plan except as otherwise stated in
the Bonus Plan.

8. Bifurcation of the Bonus Plan. It is the intent of the Company that the Bonus
Plan, and all payments made hereunder, satisfy and be interpreted in a manner
that, in the case of Participants whose compensation is subject to the
limitations on deductibility of compensation provided under Section 162(m),
qualify as Performance-Based Compensation. Any provision, application or
interpretation of the Bonus Plan inconsistent with this intent to satisfy the
requirements of Section 162(m) shall be disregarded. However, notwithstanding
anything to the contrary in the Bonus Plan, the provisions of the Bonus Plan may
at any time be bifurcated by the Board or the Committee in any manner so that
certain provisions of the Bonus Plan or any payment intended (or required) to
satisfy the applicable requirements of Section 162(m) are applicable only to
persons whose compensation is subject to the limitations on deductibility of
compensation provided under Section 162(m).

 

5



--------------------------------------------------------------------------------

9. No Guarantee of Employment. The Bonus Plan is intended to provide a financial
incentive to Participants and is not intended to confer any rights to continued
employment upon Participants whose employment will remain at-will and subject to
termination by either the Company or Participant at any time, with or without
cause or notice.

10. Recovery. Any amounts paid under this Bonus Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.

 

6